Exhibit 10.23

 

NETAPP, INC.
RESTRICTED STOCK UNIT AGREEMENT (PERFORMANCE-BASED)

NetApp, Inc. (the “Company”) hereby grants you, (the “Participant”), an award of
restricted stock units (“Restricted Stock Units”) under the NetApp, Inc. 1999
Stock Option Plan (the “Plan”). Subject to the provisions of Appendix A and
Appendix B (both attached) and of the Plan, the principal features of this award
are as follows:

Participant:

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«ADDRESS_LINE_1»

«ADDRESS_LINE_2»

«CITY», «STATE» «ZIP_CODE»

«COUNTRY»

Grant Date: «GRANT_DATE»

Grant Number: «NUM»

Target Number of Restricted Stock Units: «SHARES» (the “Target Number of
Restricted Stock Units”)1

Maximum Number of Restricted Stock Units: «SHARES» (the “Maximum Number of
Restricted Stock Units”)2

Vesting of Restricted Stock Units: The Restricted Stock Units will vest
according to the following schedule:

General

The number of Restricted Stock Units that will become eligible for vesting as
set forth below will depend upon the Company’s Total Stockholder Return (as
defined below) as compared to the Benchmark Peers Total Stockholder Return (as
defined below) for the Performance Period (as defined below) and will be
determined in accordance with this Agreement.  

The “Performance Period” will begin on the first day of the Company’s 2020
fiscal year (the “Commencement Date”) and end on the last day of the Company’s
2022 fiscal year (the “Anniversary Date”).  Notwithstanding the foregoing, in
the event of a Change in Control, or in the event Participant’s continuous
Service is terminated due to Participant’s death or Permanent Disability (a
“Qualifying Termination”), the Performance Period will be deemed to end upon the
first to occur of the consummation of the Change in Control (the “Closing”) or
the date of the Qualifying Termination for purposes of calculating the Company’s
Total Stockholder Return and the Benchmark Peers Total Stockholder Return.  The
first to occur of the Anniversary Date, the Closing, or a Qualifying
Termination, is referred to herein as the “Period End Date.”

 

1 

This should be 50% of the total Target Number of Restricted Stock Units

2 

This should be 200% of the above Target Number of Restricted Stock Units

 

1

 

--------------------------------------------------------------------------------

 

If Participant’s continuous Service terminates prior to the Period End Date due
to his or her Retirement, Participant’s Restricted Stock Units will remain
outstanding through the Period End Date and the number of Restricted Stock Units
that become Eligible Restricted Stock Units (as defined below) will be measured
as if Participant’s continuous Service had not terminated.

If Participant’s continuous Service terminates prior to the Period End Date for
any reason (other than as a result of a Qualifying Termination or due to
Participant’s Retirement), the Restricted Stock Units will terminate and be
cancelled and Participant will have no further rights with respect to such
Restricted Stock Units.  Any Restricted Stock Units that do not become Eligible
Restricted Stock Units as of the Period End Date will terminate and be cancelled
and Participant will have no further rights with respect to such Restricted
Stock Units.  

Lastly, vesting is subject to Participant’s continuous Service through the
applicable vesting date, subject to the vesting acceleration provisions set
forth below.

For purposes of this Agreement, “Retirement” will mean the voluntary termination
of employment by the Participant either (a) on or after reaching 62 years of age
or (b) on or after reaching 55 years of age following a minimum of ten (10)
years of continuous service to the Company or its Subsidiaries.

Performance Matrix

The number of Restricted Stock Units that become eligible to vest (the “Eligible
Restricted Stock Units”) will depend upon the Company’s Total Stockholder Return
as compared to the Benchmark Peers Total Stockholder Return calculated as of the
Period End Date as described herein.   The number of Eligible Restricted Stock
Units will be determined by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) in its sole discretion within
forty-five (45) days of the Period End Date.

The “Company’s Total Stockholder Return” means the annualized percentage
increase or decrease in (A) the average adjusted closing price per share of the
Company’s Common Stock during the twenty (20) trading day period ending on the
Period End Date as compared to (B) the average adjusted closing price per share
of the Company’s Common Stock during the twenty (20) trading day period ending
on the Commencement Date.  For avoidance of doubt, the adjusted closing price
per share includes adjustments for any cash dividends paid, stock splits, or
similar corporate transactions as determined by the Plan Administrator.

Notwithstanding the foregoing, in the event of a Change in Control, the
“Company’s Total Stockholder Return” means the annualized percentage increase or
decrease in (A) the per share value of the Company’s Common Stock payable to its
stockholders in connection with the Change in Control as compared to (B) the
average adjusted closing price per share of the Company’s Common Stock during
the twenty (20) trading day period ending on the Commencement Date.  For
avoidance of doubt, the adjusted closing price per share includes adjustments
for any cash dividends paid, stock splits, or similar corporate transactions as
determined by the Plan Administrator.

The “Benchmark Peer Total Stockholder Return” means the annualized percentage
increase or decrease of (A) the average adjusted closing price per share of each
company listed on Exhibit 2 (the “Benchmark Peers”) as of the Commencement Date
excluding the Company during the twenty (20) trading day period ending on the
Period End Date as compared to (B) the average adjusted closing price per share
of each company listed in the Benchmark Peers during the twenty (20) trading day
period ending on the Commencement Date. For avoidance of doubt, the adjusted
closing price per share includes adjustments for any cash dividends paid, stock
splits, or similar corporate transactions as determined by the Plan
Administrator.

2

--------------------------------------------------------------------------------

 

Please see Exhibit 1 for additional details on how to calculate Total
Stockholder Return.

Please see Exhibit 2 for (i) a complete listing of the Benchmark Peers as of the
Commencement Date, and (ii) information relating to changes to companies listed
in the Benchmark Peers during the Performance Period.

As of the Period End Date, the Company’ Total Stockholder Return and each
Benchmark Peer Total Stockholder Return will be calculated and collectively
listed in order of largest to smallest (the “TSR Ranking Group”).  The number of
Restricted Stock Units that become Eligible Restricted Stock Units will be
determined as set forth below.  

Eligible Restricted Stock Unit Calculations:

Level *

Company’s Position in the TSR Ranking Group

Percentage of Target Number of Restricted Stock Units that Become Eligible
Restricted Stock Units**

Number of Eligible Restricted Stock Units**

1

75th percentile or above

200%

[--]

2

50th percentile

100%

[--]

3

25th percentile

50%

[--]

4

Below 25th percentile

0%

0

 

* The number of Target Number of Restricted Stock Units that will become
Eligible Restricted Stock Units will be interpolated on a linear basis between
levels 1 and 2 and levels 2 and 3.  The Percentage of Target Number of
Restricted Stock Units that become Eligible Restricted Stock Units will be
rounded to the nearest hundredth.

** Any partial shares of Common Stock will be rounded down to the nearest whole
share and any fractional shares will be forfeited for no consideration.

In no event may more than 100% of the Maximum Number of Restricted Stock Units
be Eligible Restricted Stock Units.

Vesting

Eligible Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to Participant’s continuous Service through the
applicable vesting date: 100% of the Eligible Restricted Stock Units will vest
on the Anniversary Date (subject to the following three paragraphs).  In the
event Participant’s continuous Service terminates for any or no reason before
the Anniversary Date, the Eligible Restricted Stock Units and Participant’s
right to acquire shares of Common Stock thereunder will immediately terminate
and such Eligible Restricted Stock Units will immediately be forfeited and
cancelled (subject to the following three paragraphs).

Qualifying Termination

In the event of a Qualifying Termination that occurs prior to the Anniversary
Date, the number of Eligible Restricted Stock Units that will vest on the new
Period End Date will be pro-rated by multiplying the

3

--------------------------------------------------------------------------------

 

calculated number of Eligible Restricted Stock Units by a fraction with a
numerator equal to (i) the number of completed calendar months that have elapsed
between the Commencement Date and the Period End Date and (ii) a denominator
equal to thirty-six (36) and any remaining Eligible Restricted Stock Units will
immediately be forfeited and cancelled.

Leave of Absence

Notwithstanding the provisions of Section 12 of the Agreement, if, during the
Performance Period, Participant is on an authorized leave of absence from the
Corporation, or the Parent or Subsidiary employing Participant, and such leave
extends for six (6) or more months, then the number of Eligible Restricted Stock
Units that will vest on the Period End Date will be pro-rated by multiplying the
calculated number of Eligible Restricted Stock Units by a fraction with a
numerator equal to (i) the number of completed calendar months that the
Participant has been actively providing service during the Performance Period
(that is, the number of completed calendar months in the Performance Period
where the individual was not on an approved leave of absence) and (ii) a
denominator equal to thirty-six (36) and any remaining Eligible Restricted Stock
Units will immediately be forfeited and cancelled.

Retirement

If Participant’s continuous Service terminates due to his or her Retirement, the
number of Eligible Restricted Stock Units that will vest on the Anniversary Date
(or if earlier, upon a Closing) will be pro-rated by multiplying the calculated
number of Eligible Restricted Stock Units by a fraction with a numerator equal
to (i) the number of completed calendar months that have elapsed between the
Commencement Date and the date Participant’s continuous Service is terminated
due to his or her Retirement and (ii) a denominator equal to thirty-six (36) and
any remaining Eligible Restricted Stock Units will immediately be forfeited and
cancelled.  

Change in Control / Involuntary Termination

In the event of a Change in Control that occurs prior to the Anniversary Date,
the Eligible Restricted Stock Units will be scheduled to vest as to 100% of the
Eligible Restricted Stock Units on the Anniversary Date, subject to
Participant’s continuous Service through such date.

Notwithstanding the foregoing, in the event of an Involuntary Termination on or
following a Change in Control, 100% of the Eligible Restricted Stock Units will
vest on the termination date.

For purposes of this Agreement, an “Involuntary Termination” means that
Participant is terminated as a result of either (i) a termination of
Participant’s employment by the Company without Cause (as defined in
Participant’s Change of Control Severance Agreement with the Company (the
“Severance Agreement”)) or (ii) Participant resigns from such employment for
Good Reason (as defined in the Severance Agreement).

For purposes of clarification, the acceleration set forth in this Agreement is
meant to be in lieu of, and not in addition to, any acceleration provisions set
forth in the Severance Agreement.

Unless otherwise defined herein or in Appendix A or Appendix B, capitalized
terms herein or in Appendix A or Appendix B will have the defined meanings
ascribed to them in the Plan.

Participant acknowledges and agrees that by signature below of this Restricted
Stock Unit Agreement which includes Appendix A and Appendix B hereto (the
“Agreement”) will result in a contract between Participant and the Company with
respect to this award of Restricted Stock Units. Participant agrees and
acknowledges that this signature indicates Participant’s agreement and
understanding that this award of Restricted Stock Units is subject to all of the
terms and conditions contained in Appendix A and Appendix

4

--------------------------------------------------------------------------------

 

B and the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units is contained in Paragraphs 3 through 7
of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A AND APPENDIX B (FOR THE
PARTICULAR COUNTRY THAT APPLIES TO PARTICIPANT), WHICH CONTAINS THE SPECIFIC
TERMS AND CONDITIONS OF THIS AGREEMENT.

Participant should retain a copy of this Agreement. A copy of the Plan is
available at http://fo.netapp.com/corporate-controller/stock/ and is available
per request to Stock Administration.

I have read and accept this agreement.

 

 

Signature:________________________

_______________ Name of ParticipantDate




5

--------------------------------------------------------------------------------

 

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

Grant # %%OPTION_NUMBER%-%

 

1.

Grant. The Company hereby grants to the Participant under the Plan an award of
Restricted Stock Units, subject to all of the terms and conditions in this
Agreement and the Plan.

2.

Company’s Obligation to Pay. Each Restricted Stock Unit represents the right to
receive a share of Common Stock (or a cash amount equal to the value of a share
on the date it becomes vested if the Company elects to settle the Restricted
Stock Unit in cash) on the date it becomes vested. Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3
and 4, the Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3.

Vesting Schedule. Subject to Section 4, the Restricted Stock Units awarded by
this Agreement will vest according to the vesting schedule set forth on the
attached Restricted Stock Unit Agreement, subject to the Participant’s
continuous Service through each such date. For purposes of clarification,
Service shall include any notice of termination period (e.g., garden leave,
etc.) during which the Participant is not providing active Service to the
Company or one of its affiliates.

4.

Forfeiture upon Termination of Continuous Service. Notwithstanding any contrary
provision of this Agreement, if the Participant’s continuous Service terminates
for any or no reason, the then-unvested Restricted Stock Units awarded by this
Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5.

Payment after Vesting. Any Restricted Stock Units that vest in accordance with
Section 3 will be paid to the Participant (or in the event of the Participant’s
death, to his or her estate) in whole shares of Common Stock, provided that to
the extent determined appropriate by the Company, any federal, state, foreign
and local withholding taxes (including but not limited to income tax, payment on
account and social insurance contributions) with respect to such Restricted
Stock Units will be paid by reducing the number of shares actually paid to the
Participant (see Section 7). Subject to the provisions of Sections 2 and 5(b),
vested Restricted Stock Units will be paid in whole shares of Common Stock as
soon as practicable after vesting, but in each such case no later than the date
that is two-and-one-half (2 ½) months from the later of (i) the end of the
Company’s tax year that includes the vesting date, or (ii) the end of
Participant’s tax year that includes the vesting date.

 

a.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination of
continuous Service (provided that such termination is a “separation from
service” within the meaning of Section 409A to the extent Section 409A is
applicable, as determined by the Company), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such termination of continuous Service and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination of continuous Service, then the
payment of such accelerated Restricted Stock Units will not be

6

--------------------------------------------------------------------------------

 

 

made until the date six (6) months and one (1) day following the date of
Participant’s termination of continuous Service, unless Participant dies
following his or her termination, in which case, the Restricted Stock Units will
be paid in shares of Common Stock in accordance with Section 6 as soon as
practicable following his or her death. It is the intent of this Agreement to
comply with the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Agreement or shares of Common Stock issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

6.

Payments after Death. Any distribution or delivery to be made to the Participant
under this Agreement will, if the Participant is then deceased, be made to the
Participant’s designated beneficiary or in accordance with applicable local
laws, or if no beneficiary survives the Participant, administrator or executor
of the Participant’s estate or other party entitled to the rights under
applicable local laws. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

7.

Withholding of Taxes. Notwithstanding any contrary provision of this Agreement,
no Shares of Common Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Plan Administrator) will have
been made by the Participant with respect to the payment of income (including
federal, state, foreign and local taxes), employment, social insurance, payroll
tax, payment on account and other taxes which the Company determines must be
withheld with respect to such shares so issuable (the “Withholding Taxes”).
Participant acknowledges that the ultimate liability for all Withholding Taxes
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and/or the Participant’s actual employer
(the “Employer”) (i) make no representations or undertakings regarding the
treatment of any Withholding Taxes in connection with any aspect of the
Restricted Stock Units, including the grant of the Restricted Stock Units, the
vesting of Restricted Stock Units, the settlement of the Restricted Stock Units
in shares of Common Stock or the receipt of an equivalent cash payment, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Withholding Taxes.

To satisfy the Withholding Taxes, the Company may withhold otherwise deliverable
shares of Common Stock upon vesting of Restricted Stock Units, according to the
vesting schedule, having a fair market value equal to the minimum amount
required to be withheld for the payment of the Withholding Taxes, or, if
permitted by the Administrator in its sole discretion, such greater amount as
the Administrator may determine if such amount would not have adverse accounting
consequences, as the Administrator determines in its sole discretion, and both
pursuant to such procedures as the Plan Administrator may specify from time to
time. The Company will not retain fractional shares of Common Stock to satisfy
any portion of the Withholding Taxes. If shares of Common Stock equal to the
minimum amount are being withheld, and the Plan Administrator determines that
the withholding of whole shares of Common Stock results in an over-withholding
to meet the minimum tax withholding requirements, a reimbursement will be made
to the Participant as soon as administratively possible.

If the Company does not withhold in shares of Common Stock as described above,
prior to the issuance of shares of Common Stock upon vesting of Restricted Stock
Units or the receipt of an

7

--------------------------------------------------------------------------------

 

equivalent cash payment, the Participant shall pay, or make adequate
arrangements satisfactory to the Company or to the Employer (in their sole
discretion) to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, the Participant authorizes the
Company or the Employer to withhold all applicable Withholding Taxes legally
payable by the Participant from the Participant’s wages or other cash
compensation payable to the Participant by the Company or the Employer or from
any equivalent cash payment received upon vesting of the Restricted Stock Units.
Alternatively, or in addition, if permissible under local law, the Company may
allow Participant to satisfy the Withholding Taxes payable by the Participant,
by providing irrevocable instructions to a Company-designated broker to sell a
sufficient number of shares of Common Stock otherwise deliverable to the
Participant having a Fair Market Value equal to the Withholding Taxes, provided
that such sale does not violate Company policy or Applicable Laws.

If the Participant fails to make satisfactory arrangements for the payment of
the Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3, the Participant
will permanently forfeit such Restricted Stock Units and any shares of Common
Stock otherwise deliverable with respect thereto, and the Restricted Stock Units
will not be issued to Participant.

8.

Rights as Stockholder. Neither the Participant nor any person claiming under or
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock deliverable
hereunder (if any) unless and until certificates representing such shares are
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant.

9.

No Effect on Service. The Participant’s service with the Company and its
Subsidiaries is on an at‑will basis only unless contrary to the terms of an
employment agreement or applicable local law. Accordingly, the terms of the
Participant’s service with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing or retaining the
Participant (as the case may be), and the Company or the Subsidiary, as
applicable, will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment or service of the Participant at
any time for any reason whatsoever, with or without good cause subject to the
terms of the Participant’s employment agreement or applicable local law.

10.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 1395 Crossman Avenue,
Sunnyvale, CA 94089, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing.

11.

Grant is Not Transferable. Except to the limited extent provided in Section 6,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12.

Leave of Absence. The vesting of Restricted Stock Units will not be suspended
and will continue in accordance with the vesting schedule under this Agreement
during Participant’s authorized leave of absence from the Company, or the Parent
or Subsidiary employing Participant, subject to the remaining terms of this
Agreement and the Plan.

8

--------------------------------------------------------------------------------

 

13.

Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14.

Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the shares of Common Stock upon any securities exchange or under any state,
foreign or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
shares will violate federal or foreign securities laws or other applicable laws,
the Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of shares will no longer cause such
violation (to the extent such deferral is not in violation of such laws). The
Company will make all reasonable efforts to meet the requirements of any such
state, foreign or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

15.

Plan Governs. This Agreement is subject to all terms and provisions of the Plan.
In the event of a conflict between one or more provisions of this Agreement and
one or more provisions of the Plan, the provisions of the Plan will govern.

16.

Administrator Authority. The Plan Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

17.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

18.

Agreement Severable. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

19.

Labor Law. By accepting this award of Restricted Stock Units, the Participant
acknowledges that: (a) the grant of this award of Restricted Stock Units is a
one-time benefit which does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units; (b) all determinations with respect to any future grants, including, but
not limited to, the times when the Restricted Stock Units shall be granted, the
number of shares of Common Stock issuable pursuant to each award of Restricted
Stock Units, the time or times when Restricted Stock Units shall vest, will be
at the sole discretion of the Company; (c) the Participant’s participation in
the Plan is voluntary; (d) this award of Restricted Stock Units is an
extraordinary item of compensation which is outside the scope of the
Participant’s employment contract, if any; (e) this award of Restricted Stock
Units is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the vesting of this award of Restricted Stock Units ceases
upon termination of Service for any reason

9

--------------------------------------------------------------------------------

 

except as may otherwise be explicitly provided in the Plan or this Agreement;
(g) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; (h) this award of Restricted Stock Units has
been granted to the Participant in the Participant’s status as an Employee, a
non-employee member of the Board or a consultant or independent advisor of the
Company or its Parent or Subsidiary; (i) any claims resulting from this award of
Restricted Stock Units shall be enforceable, if at all, against the Company; (j)
in consideration of the grant of this award, no claim or entitlement to
compensation or damages shall arise from termination of the award or diminution
in value of the award or any of the shares issuable under the award from
termination of Participant’s Service by the Company or Employer, as applicable
(and for any reason whatsoever and whether or not in breach of contract or local
labor laws), and Participant irrevocably releases his or her Employer, the
Company and its Subsidiaries, as applicable, from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed to have irrevocably waived his or her entitlement to
pursue such claim; and (k) in the event that Employer is not the Company, the
grant of the award will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Restricted
Stock Units will not be interpreted to form an employment contract with the
Employer or any Subsidiary.

20.

Disclosure of Participant Information.

If the Participant would like to participate in the Plan, the Participant will
need to review the information provided in Sections 20 (a) through (f) below
and, where applicable, declare his or her consent to the processing of personal
data by the Company and third parties according to Section 20 (g) below.  

If the Participant is based in the European Union (“EU”) or European Economic
Area (“EEA”), NetApp, Inc., with registered offices at 251 Little Falls Drive,
Wilmington, DE, 19808, U.S.A., the controller is responsible for the processing
of the Participant's personal data in connection with the Agreement and the
Plan. The Company's representative in the EU is NetApp Holding and Manufacturing
BV.

 

a.

Data Collection and Usage. The Company collects, processes and uses personal
data about the Participant, including but not limited to, the Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport or other identification number, salary, nationality,
job title, any shares or directorships held in the Company, details of all
equity awards or any other entitlement to shares awarded, canceled, vested,
unvested or outstanding in the Participant’s favor, which the Company receives
from the Participant or the Employer (“Personal Data”). In order for Participant
to participate in the Plan, the Company will collect Personal Data for purposes
of allocating shares and implementing, administering and managing the Plan.

If the Participant is based in the EU or EEA (including, for the avoidance of
doubt, the United Kingdom), the Company’s legal basis for the processing of
Personal Data is the necessity of the processing for the Company's performance
of its obligations under the Plan and, where applicable, the Company’s
legitimate interest of complying with contractual or statutory obligations to
which it is subject.

10

--------------------------------------------------------------------------------

 

 

b.

Stock Plan Administration and Service Providers.  The Company may transfer
Personal Data to E*Trade Financial Services, Inc. and E*Trade Securities LLC
(“E*Trade”), an independent service provider which is assisting the Company with
the implementation, administration and management of the Plan.  E*Trade may open
an account for the Participant to receive and trade shares of Common Stock.  
The Participant may be asked to acknowledge, or agree to, separate terms and
data processing practices with E*Trade, with such agreement being a condition to
the ability to participate in the Plan.

 

c.

International Data Transfers. The Personal Data will be transferred from the
Participant’s country to the U.S., where the Company and its service providers
are based.  The Participant understands and acknowledges that the U.S. might
have enacted data privacy laws that are less protective or otherwise different
from those applicable in the Participant's country of residence.  

If the Participant is based in the EU/EEA, Personal Data will be transferred
from the EU/EEA to the Company based on NetApp’s Binding Corporate Rules which
may be found at netapp.com/us/media/binding-corporate-rules.pdf and from the
Company to E*Trade based on the necessity of the transfer for the Company's
performance of its obligations under the Plan.  The Participant may request a
copy of any applicable safeguards at:

ng-privacy@netapp.com

NetApp, Inc.

c/o Legal Department

Attn: Global Chief Privacy Officer

1395 Crossman Avenue

Sunnyvale, CA 94089, USA

If the Participant is based in any other jurisdiction, the Company’s legal basis
for the transfer of Personal Data to the U.S. is the Participant’s consent, as
further described below.

 

d.

Data Retention.  The Company will use Personal Data only as long as necessary to
implement, administer and manage the Participant's participation in the Plan or
as required to comply with legal or regulatory obligations, including, without
limitation, under tax and securities laws. When the Company no longer needs
Personal Data for any of the above purposes, which will generally be seven (7)
years after participation in the Plan, the Company will cease to use Personal
Data and remove it from its systems.  If the Company keeps Personal Data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be relevant laws or regulations (if the Participant is in the
EU/EEA) and/or the Participant’s consent (if the Participant is outside the
EU/EEA).

 

e.

Data Subject Rights. The Participant understands that he or she may have a
number of rights under data privacy laws in the Participant’s
jurisdiction.  Subject to the conditions set out in the applicable law and
depending on where the Participant is based, such rights may include the right
to (i) request access to, or copies of, Personal Data processed by the Company,
(ii) rectification of

11

--------------------------------------------------------------------------------

 

 

incorrect Personal Data, (iii) deletion of Personal Data, (iv) restrictions on
the processing of Personal Data, (v) object to the processing of Personal Data
for legitimate interests, (vi) portability of Personal Data, (vii) lodge
complaints with competent authorities in the Participant’s jurisdiction, and/or
(viii) receive a list with the names and addresses of any potential recipients
of Personal Data. To receive clarification regarding these rights or to exercise
these rights, the Participant can contact NetApp’s Global Chief Privacy Officer
at ng-privacy@netapp.com or at the mailing address in Section 20(c).

 

f.

Necessary Disclosure of Personal Data. The Participant understands that
providing the Company with Personal Data is necessary for the performance of the
Agreement and that the Participant's refusal to provide Personal Data would make
it impossible for the Company to perform its contractual obligations and may
affect the Participant's ability to participate in the Plan.

 

g.

Data Privacy Consent. If the Participant is located in a jurisdiction outside
the EU/EEA, the Participant hereby unambiguously consents to the collection, use
and transfer, in electronic or other form, of Personal Data, as described above
and in any other grant materials, by and among, as applicable, the Employer, the
Company and any affiliate for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
stockadmin@netapp.com.  If the Participant does not consent or later seeks to
revoke his or her consent, the Participant’s employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant equity awards
to the Participant or administer or maintain such awards.  Therefore, the
Participant understands that refusing or withdrawing consent may affect his or
her ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
should contact NetApp’s Global Chief Privacy Officer at ng-privacy@netapp.com or
at the mailing address in Section 20(c).

 

21.

Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules.

22.

Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the award and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with any applicable
law or facilitate the administration of the Plan. Participant agrees to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Participant acknowledges that the laws of the country in
which Participant is
working at the time of grant, vesting or the sale of shares of Common Stock
received pursuant to this award (including any rules or regulations governing
securities, foreign exchange, tax, labor, or other matters) may subject
Participant to additional procedural or regulatory requirements that Participant
is and will be solely responsible for and must fulfill.

12

--------------------------------------------------------------------------------

 

23.

Translations. If Participant has received this Agreement or any other document
or communication related to the Plan or this grant in a language other than
English and the meaning in the translation is different than in the English
version, the terms expressed in the English version will govern.

24.

Appendix B. Notwithstanding any provisions in this Agreement, the award shall be
subject to any special terms and conditions set forth in any appendix to this
Agreement (the “Appendix B”) for Participant’s country. Moreover, if Participant
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix B constitutes part of this Agreement.




13

--------------------------------------------------------------------------------

 

APPENDIX B

ADDITIONAL TERMS AND CONDITIONS OF THE

NETAPP, INC.

RESTRICTED STOCK UNIT AGREEMENT

Terms and Conditions

This Appendix B includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you reside in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of April 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix B as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time that the Restricted Stock
Units vest or you sell shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

ARGENTINA

Notifications

Securities Law Information. Neither the Restricted Stock Units nor the issuance
of the shares are publicly offered or listed on any stock exchange in Argentina.
The offer is private and not subject to the supervision of any Argentine
governmental authority.

Exchange Control Information. Please note that exchange control regulations in
Argentina are subject to frequent change. You should consult with your personal
legal advisor regarding any exchange control obligations that you may have.

Foreign Asset / Account Reporting Information. You are required to report
certain information regarding any shares of Common Stock you hold as of December
31 each year to the Argentine tax authorities on your annual tax return.

AUSTRALIA

Terms and Conditions

Class Order Exemption. The offer of Restricted Stock Units is intended to comply
with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000.  Additional details are set forth in the Offer Document for

14

--------------------------------------------------------------------------------

 

the offer of Restricted Stock Units to Australian Resident Employees, which is
provided to you in the country-specific consents and notifications section at
the end of the Agreement.

Notifications

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).

AUSTRIA

Notifications

Exchange Control Information. If you hold shares obtained through the Plan
outside of Austria, you must submit a report to the Austrian National Bank. An
exemption applies if the value of the shares as of any given quarter does not
exceed €30,000,000 or as of December 31 does not exceed €5,000,000. If the
former threshold is exceeded, quarterly obligations are imposed, whereas if the
latter threshold is exceeded, annual reports must be given. The annual reporting
date is as of December 31 and the deadline for filing the annual report is March
31 of the following year.

When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €10,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month.

BELGIUM

Notifications

Foreign Asset / Account Reporting Information. You are required to report any
security or bank account (including brokerage accounts) you maintain outside of
Belgium on your annual tax return. The first time you report the foreign
security and/or bank account on your annual income tax return you will have to
provide the Central Contact Point with the National Bank of Belgium account
number, the name of the bank and the country in which the account was opened in
a separate form. The form, as well as additional information on how to complete
it, can be found on the website of the National Bank of Belgium, www.nbb.be,
under the caption Kredietcentrales / Centrales des crédits.

BRAZIL

Terms and Conditions

Compliance with Law. By accepting the Restricted Stock Units, you agree to
comply with applicable Brazilian law in connection with the Restricted Stock
Units.  Without limitation to the foregoing, you agree to report and pay any and
all tax resulting from the vesting of the Restricted Stock Units, the sale of
shares of Common Stock and the receipt of any dividends.

Labor Law Acknowledgement. In accepting the Restricted Stock Units, you
acknowledge that (i) you are making an investment decision and (ii) the value of
the underlying shares of Common Stock is not fixed and may increase or decrease
over the vesting period without compensation to you.

Notifications

Exchange Control Information. If you are a resident of or domiciled in Brazil,
you will be required to submit an annual declaration of assets and rights held
outside of Brazil (including shares of Common Stock) to the Central Bank of
Brazil if the aggregate value of such assets and rights is equal to or greater

15

--------------------------------------------------------------------------------

 

than US$100,000. Quarterly reporting is required if such amount exceeds
US$100,000,000.  Assets and rights that must be reported include shares of
Common Stock acquired under the Plan.

CANADA

Terms and Conditions

Form of Settlement. Restricted Stock Units granted to employees resident in
Canada shall be paid in shares of Common Stock only, notwithstanding any
discretion to settle Restricted Stock Units in cash as set out in Section 2 of
the Agreement and Article 4(I)(7) of the Plan.

Disclosure of Participant Information. This provision supplements Section 20 of
the Agreement and applies if you are a resident of Quebec:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, any Parent or Subsidiary and the administrator of the
Plan to disclose and discuss the Plan with their advisors. You further authorize
the Company and any Parent or Subsidiary to record such information and to keep
such information in your employee file.

Language Consent. The following provision will apply if you are a resident of
Quebec:

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressement souhaité que la convention (“Agreement”), ainsi que tous les
documents, avis et procédures judiciaries, éxecutés, donnés ou intentés en vertu
de, ou lié, directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.

Notifications

Securities Law Information. You are permitted to sell shares of Common Stock
acquired under the Plan provided the resale of such shares takes place outside
of Canada through facilities of a stock exchange on which the shares of Common
Stock are listed. The shares are currently listed on the Nasdaq.

Foreign Asset / Account Reporting Information. Foreign property (including
shares of Common Stock) held by Canadian residents must be reported annually to
the tax authorities on Form T1135 (Foreign Income Verification Statement) if the
total cost of such foreign property exceeds C$100,000 at any time during the
year.  If the C$100,000 cost threshold is exceeded by other foreign property
held, your Restricted Stock Units must be reported as well. Such Restricted
Stock Units generally may be reported at a nil cost.  Form T1135 must be filed
by April 30th of the following year when such foreign property was held by a
Canadian resident.  

CHILE

Notifications

Securities Law Information. The offer of the award constitutes a private
offering in Chile effective as of the Grant Date.  The offer of the award is
made subject to General Ruling N° 336 of the Chilean Commission for the
Financial Market (“CMF”).  The offer refers to securities not registered at the
Securities Registry or at the Foreign Securities Registry of the CMF, and,
therefore, such securities are not subject to oversight of the CMF.  Given that
the award is not registered in Chile, the Company is not

16

--------------------------------------------------------------------------------

 

required to provide information about the award or shares of Common Stock in
Chile.  Unless the award and/or the shares of Common Stock are registered at the
corresponding registries of the CMF, a public offering of such securities cannot
be made in Chile.

Esta oferta del otorgamiento constituye una oferta privada en Chile efectiva a
partir de la Fecha de la Concesión (Grant Date, según se define en este
documento).  Esta oferta del otorgamiento es realizada conforme a las
disposiciones de laNorma de Carácter General No. 336 de la Comisión para el
Mercado Financiero de Chile (“CMF”).  La oferta se refiere a valores no
inscritos en el Registro de Valores o en el Registro de Valores Extranjeros de
la CMF y, por lo tanto, tales valores no están sujetos a la fiscalización de
ésta.  Dado que el otorgamiento no está registrado en Chile, no se requiere que
la Compañía provea información sobre el referido otorgamiento o las Acciones
Ordinarias (shares of Common Stock, según se define en este documento) en
Chile.  A menos que el otorgamiento y/o las Acciones Ordinarias estén
registradas con la CMF, una oferta pública de tales valores no puede hacerse en
Chile.

Exchange Control Information. You are not required to repatriate proceeds
obtained from the sale of shares of Common Stock or from dividends to Chile;
however, if you decide to repatriate proceeds from the sale of shares of Common
Stock and/or dividends and the amount of the proceeds to be repatriated exceeds
US$10,000, you must effect such repatriation through the Formal Exchange Market
(i.e., a commercial bank or registered foreign exchange office).  In such case,
you must report the payment to the commercial bank or registered foreign
exchange office receiving the funds.

If your aggregate investments held outside of Chile exceeds US$5,000,000
(including shares acquired under the Plan), you must report such investments
annually to the Central Bank. Annex 3.1 of Chapter XII of the Foreign Exchange
Regulations must be used to file this report.

Foreign Asset/Account Reporting Information.  Chilean taxpayers are required to
inform the Chilean Internal Revenue Service (the “CIRS”) annually of (i) the
results of investments held abroad and (ii) any taxes paid abroad which will be
used as credit against Chilean income tax.  The Form 1929 disclosing this
information must be submitted electronically through the CIRS website before
June 30 of each year:  www.sii.cl.  Chilean taxpayers who fail to meet these
requirements may be ineligible to receive certain foreign tax credits.

CHINA

Terms and Conditions

Sale Requirements. You agree that you must (and that you shall) sell, transfer
or otherwise dispose of the shares of Common Stock acquired pursuant to this
award of Restricted Stock Units in such manner and subject to such terms and
conditions as the Company or the Employer determines within six (6) months after
your termination of Service, or such other period of time as the Company or the
Employer may designate from time to time to comply with applicable legal
requirements, including any registration, regulation, requirement or other
similar law, statute, rule or regulation promulgated or requested by the State
Administration of Foreign Exchange (“SAFE”) or its local agency (the
“Disposition Deadline”).  You hereby authorize the Company or the Employer and
appoint the Company and the Employer as your attorney-in-fact to sell on your
behalf any shares of Common Stock held by you on or after the Disposition
Deadline, without any further action, consent or instruction by you to
facilitate compliance with applicable legal requirements.  You further agree and
acknowledge that you will be responsible and liable for all the costs associated
with any such sale of shares of Common Stock and that neither the Company nor
the Employer will be liable to you or any other person or entity for any losses
or other liabilities that may result to you as a result of any such sale.

17

--------------------------------------------------------------------------------

 

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the shares issued upon the vesting of the Restricted
Stock or any cash dividends paid on such shares to China. You further understand
that, under local law, such repatriation of funds may need to be effectuated
through a special exchange control account established by the Company, Parent or
Subsidiary or the Employer, and you hereby consent and agree that any funds you
acquire may be transferred to such special account prior to being delivered to
you. If the funds are converted to local currency, you acknowledge that the
Company is under no obligation to secure any exchange conversion rate, and the
Company may face delays in converting the funds to local currency due to
exchange control restrictions in China. You agree to bear the risk of any
exchange conversion rate fluctuation between the date the funds are received and
the date of conversion of the funds to local currency. You further agree to
comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.

CZECH REPUBLIC

Notifications

Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the Restricted Stock Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal legal advisor prior to the vesting of the Restricted Stock Units to
ensure compliance with current regulations. It is your responsibility to comply
with applicable Czech exchange control laws.

DENMARK

Terms and Conditions

Danish Stock Option Act. You acknowledge that you have received the Employer
Statement in Danish which sets forth additional information about the Restricted
Stock Units to the extent that the Danish Stock Option Act applies.  

Notifications

Foreign Asset / Account Reporting Information. Under the Danish Tax Reporting
Act you must report shares of Common Stock held in a foreign bank or brokerage
account and deposit accounts with a foreign bank or broker in your tax return
under the section on foreign affairs and income. The use of the Forms V and K
have been discontinued.

FINLAND

There are no country specific provisions.

FRANCE

Terms and Conditions

Tax Information. The Restricted Stock Units described herein are not intended to
qualify for the French specific tax and social regime provided by sections L.
225-197-1 to L. 225-197-6 of the French Commercial Code.

18

--------------------------------------------------------------------------------

 

Language Consent. The parties acknowledge and agree that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressement souhaité que la convention (“Agreement”), ainsi que tous les
documents, avis et procédures judiciaries, éxecutés, donnés ou intentés en vertu
de, ou lié, directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.

Notifications

Exchange Control Information. If you hold shares of Common Stock outside of
France or maintain a foreign bank account, you are required to report such to
the French tax authorities when you file your annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you.

Foreign Asset / Account Reporting Information. If your acquisition of shares of
Common Stock under the Plan leads to a so-called qualified participation at any
point during the calendar year, you will need to report the acquisition when you
file your tax return for the relevant year.  A qualified participation is
attained if (i) the value of the shares of Common Stock acquired exceeds
€150,000 or (ii) in the unlikely event you hold Company shares exceeding 10% of
the Company’s total common stock.

GREECE

There are no country specific provisions.

HONG KONG

Terms and Conditions

Form of Settlement. Restricted Stock Units granted to employees resident in Hong
Kong shall be paid in shares of Common Stock only, notwithstanding any
discretion to settle Restricted Stock Units in cash as set out in Section 2 of
the Agreement and Article 4(I)(7) of the Plan.

Settlement of Restricted Stock Units and Sale of Shares. In the event your
Restricted Stock Units vest and shares are issued to you within six months of
the Grant Date, you agree that you will not dispose of any shares acquired prior
to the six-month anniversary of the Grant Date.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for purposes of ORSO, your grant
shall be void.

 

 

19

--------------------------------------------------------------------------------

 

Notifications

Securities Law Information.  Warning: The Restricted Stock Units and shares
issued at vesting do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company, its Parent or
Subsidiary. The Agreement, including this Appendix B, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong nor have the
documents been reviewed by any regulatory authority in Hong Kong. The Restricted
Stock Units are intended only for the personal use of each eligible employee of
the Employer, the Company or any Parent or Subsidiary and may not be distributed
to any other person. If you are in any doubt about any of the contents of the
Agreement, including this Appendix B, or the Plan, you should obtain independent
professional advice.

HUNGARY

There are no country specific provisions.

ICELAND

Notifications

Exchange Control Information. You should consult with your personal advisor to
ensure compliance with any applicable exchange control laws and regulations in
Iceland, as such regulations are subject to frequent change. You are responsible
for ensuring compliance with all exchange control laws and regulations in
Iceland.

INDIA

Notifications

Exchange Control Information. You are required to repatriate to India any cash
dividends paid on shares of Common Stock acquired under the Plan within 180 days
of payment and any proceeds from the sale of such shares within 90 days of
receipt, or within such other period of time prescribed upon applicable Indian
exchange control regulations.  Upon repatriation, a foreign inward remittance
certificate (“FIRC”) will be issued by the bank where the foreign currency is
deposited.  The FIRC should be retained as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation.

Foreign Asset / Account Reporting Information. You are required to declare
foreign bank accounts and any foreign financial assets in your annual tax
return.

Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company will obtain from a Merchant Banker
in India. The Company has no responsibility or obligation to obtain the most
favorable valuation possible nor obtain valuations more frequently than required
under Indian tax law.

INDONESIA

Terms and Conditions

Language Consent. A translation of the documents relating to the award (i.e.,
the Agreement and the Plan) into Bahasa Indonesia can be provided to you upon
request to Attn: Stock Administration at 1395 Crossman Avenue, Sunnyvale, CA
94089, U.S.A.

20

--------------------------------------------------------------------------------

 

By accepting the award, you (i) confirm having read and understood the documents
relating to the award (i.e., the Plan and the Agreement) which were provided in
the English language, (ii) accept the terms of those documents accordingly, and
(iii) agree not to challenge the validity of this document based on Law No. 24
of 2009 on National Flag, Language, Coat of Arms and National Anthem or the
implementing Presidential Regulation (when issued).

Persetujuan Bahasa. Terjemahan dari dokumen-dokumen terkait dengan penghargaan
ini (yaitu Perjanjian dan Rencana) ke dalam Bahasa Indonesia dapat disediakan
untuk anda berdasarkan permintaan kepada: Stock Administration at 1395 Crossman
Avenue, Sunnyvale, CA 94089, U.S.A.

Dengan menerima pemberian, anda (i) memberikan konfirmasi bahwa anda telah
membaca dan memahami dokumen-dokumen berkaitan dengan pemberian ini (yaitu,
Program dan Perjanjian) yang disediakan dalam Bahasa Inggris, (ii) menerima
persyaratan di dalam dokumen-dokumen tersebut, dan (iii) setuju untuk tidak
mengajukan keberatan atas keberlakuan dari dokumen ini berdasarkan Undang-Undang
No. 24 Tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta Lagu
Kebangsaan ataupun Peraturan Presiden sebagai pelaksanaannya (ketika
diterbitkan).

Notifications

Exchange Control Information. If you remit proceeds from the sale of shares into
Indonesia, the Indonesian Bank through which the transaction is made will submit
a report on the transaction to the Bank of Indonesia for statistical reporting
purposes. For transactions of US$10,000 or more, a description of the
transaction must be included in the report. Although the bank through which the
transaction is made is required to make the report, you must complete a
“Transfer Report Form.” The Transfer Report Form will be provided to you by the
bank through which the transaction is made.

IRELAND

Notifications

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company's Irish Subsidiary or affiliate whose interest in the
Company represents more than 1% of the Company’s voting share capital, you must
notify the Irish Subsidiary or affiliate in writing within five business days of
receiving or disposing of an interest in the Company (e.g., Restricted Stock
Units, shares, etc.), or within five business days of becoming aware of the
event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).

ISRAEL

Terms and Conditions

Trust Arrangement. You understand and agree that the Restricted Stock Units are
offered subject to and in accordance with the terms of the trust agreement.
Specifically, the shares issued upon vesting of the Restricted Stock Units shall
be delivered to and controlled by a trustee appointed by the Company or its
Subsidiary or affiliate in Israel (the “Trustee”) for your benefit for at least
such period of time as required by Section 102 or any shorter period determined
under the Israeli Income Tax Ordinance [New Version] 1961 as now in effect or as
hereafter amended (the “Ordinance”) or by the Israeli Tax Authority (the
“Lock-Up Period”). The Restricted Stock Units and shares shall be controlled by
the Trustee for the benefit of you and the provisions of Section 102 of the
Ordinance and the Income Tax (Tax Abatement on the Grant of Shares to Employees)
Regulations 2003 shall apply to such Restricted Stock Units or shares

21

--------------------------------------------------------------------------------

 

for all purposes. You shall be able, at any time, to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable law. Without derogating from the
aforementioned, if the shares are released by the Trustee during the Lock-Up
Period, the sanctions under Section 102 of the Ordinance shall apply to and be
borne by you. The shares shall not be sold or released from the control of the
Trustee unless the Company, the Employer and the Trustee are satisfied that the
full amount of Withholding Taxes due have been paid or will be paid in relation
thereto.

Notifications

Securities Law Information.  An exemption from filing a prospectus in relation
to the Plan has been granted to the Company by the Israeli Securities
Authority.  Copies of the Plan and the Form S-8 registration statement for the
Plan filed with the U.S. Securities and Exchange Commission are available from
Attn: Stock Administration at 1395 Crossman Avenue, Sunnyvale, CA 94089, U.S.A.

ITALY

Terms and Conditions

Plan Document Acknowledgment. In accepting the Restricted Stock Units, you
acknowledge that you have received a copy of the Plan and the Agreement and have
reviewed the Plan and the Agreement, including this Appendix B, in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement, including this Appendix B.

In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 4 (Forfeiture upon Termination of Continuous Service); Section 7
(Withholding of Taxes); Section 19 (Labor Law); and Section 20 (Disclosure of
Participant Information).

Notifications

Foreign Asset / Account Reporting Information. Italian residents who, at any
time during the fiscal year, hold foreign financial assets (including cash and
shares of Common Stock) which may generate income taxable in Italy are required
to report these assets on their annual tax returns (UNICO Form, RW Schedule) for
the year during which the assets are held, or on a special form if no tax return
is due.  These reporting obligations will also apply to Italian residents who
are the beneficial owners of foreign financial assets under Italian money
laundering provisions.

JAPAN

Notifications

Exchange Control Information. If you acquire shares of Common Stock valued at
more than JPY 100 million in a single transaction, you must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days after the acquisition of the shares.

Foreign Asset / Account Reporting Information. If you hold foreign assets
(including shares of Common Stock acquired under the Plan) with a total net fair
market value exceeding JPY 50 million as of December 31 of each year, you are
required to report such assets to the National Tax Administration by March 15 of
the following year.

 

 

22

--------------------------------------------------------------------------------

 

KOREA

Notifications

Foreign Asset / Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts in
June of the immediately following year if the monthly balance of such accounts
exceeds KRW 500 million (or an equivalent amount in foreign currency) on any
month-end date during a calendar year. It is your responsibility to comply with
applicable reporting obligations and you should consult with your personal tax
advisor in this regard.

LEBANON

Securities Law Information. The Plan does not constitute the marketing or
offering of securities In Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law.  Offers under the Plan are being made only to eligible employees of
the Company or a Subsidiary.

MACEDONIA

Notifications

Exchange Control Information. You should consult with your personal advisor to
ensure compliance with any applicable exchange control laws and regulations in
Macedonia, as such regulations are subject to frequent change. You are
responsible for ensuring compliance with all exchange control laws and
regulations in Macedonia.

MALAYSIA

Terms and Conditions

Disclosure of Participant Information.  This provision supplements Section 20 of
the Agreement:



23

--------------------------------------------------------------------------------

 



24

--------------------------------------------------------------------------------

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other award grant materials by and among, as applicable,
the Employer, the Company and any other affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.  

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all awards or any other entitlement to shares of Common
Stock or equivalent benefits awarded, canceled, purchased, exercised, vested,
unvested or outstanding in your favor

(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.  Data is supplied by the Company and also by you through information
collected in connection with the Agreement and the Plan.

You understand that Data will be transferred to E*TRADE or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
Data by contacting your local human resources representative, Stock
Administration at stockadmin@netapp.com.  You authorize the Company, E*TRADE and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purposes of implementing, administering and managing your participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom any shares of Common Stock
acquired under the Plan may be deposited.  You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, view Data,
request information about the storage and processing of Data, require any
necessary amendments to Data, limit the processing of Data or refuse or withdraw
the consents herein, in any case without cost, by contacting your local human
resources representative.  Further, you understand that you are providing the
consents herein on a purely voluntary basis.  If you do not consent, or if you
later seek to revoke your consent, your employment or service with the Employer
will not be affected; the only consequence of refusing or withdrawing your
consent is that the Company would not be able to grant your award or other
equity awards or administer or maintain such awards.  Therefore, you understand
that refusing or withdrawing your consent may affect your ability to

participate in the Plan.  For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang diterangkan dalam Perjanjian ini dan apa-apa
bahan pemberian Anugerah yang lain oleh dan di antara, seperti yang berkenaan,
Majikan, Syarikat dan mana-mana Ahli Gabungan lain untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan penyertaan anda di dalam Pelan.

Anda memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang anda, termasuk, tetapi tidak terhad kepada, nama anda, alamat
rumah dan nombor telefon, alamat emel, tarikh lahir, nombor insurans sosial,
pasport atau nombor pengenalan lain (seperti, nombor pendaftaran penduduk tetap
atau nombor kad pengenalan), gaji, kewarganegaraan, jawatan, apa-apa syer Saham
Biasa atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
Anugerah atau apa-apa hak lain atas syer Saham Biasa atau faedah bersamaan yang
dianugerahkan, dibatalkan, dibeli, dilaksanakan, terletak hak, tidak diletak hak
ataupun yang belum dijelaskan bagi faedah anda (“Data”), untuk tujuan eksklusif
bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.  Data tersebut
dibekalkan oleh Syarikat dan juga oleh anda melalui maklumat yang dikumpul
berkaitan dengan Perjanjian dan Pelan.

Anda memahami bahawa Data ini akan dipindahkan kepada E*TRADE atau pembekal
perkhidmatan pelan saham lain yang mungkin dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dengan pelaksanaan, pentadbiran dan pengurusan
Pelan.  Anda memahami bahawa penerima-penerima Data mungkin berada di Amerika
Syarikat atau mana-mana tempat lain, dan bahawa negara penerima-penerima mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negara anda.  Anda memahami bahawa anda boleh meminta satu senarai yang
mengandungi nama-nama dan alamat-alamat penerima-penerima Data yang berpotensi
dengan menghubungi wakil sumber manusia tempatan anda, iaitu Stock
Administration at stockadmin@netapp.com.  Anda memberi kuasa kepada Syarikat,
E*TRADE dan mana-mana penerima-penerima lain yang mungkin membantu Syarikat
(pada masa sekarang atau pada masa depan) dengan melaksanakan, mentadbir dan
menguruskan Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, bagi tujuan tunggal
melaksanakan, mentadbir dan menguruskan penyertaan anda di dalam Pelan, termasuk
apa-apa pemindahan Data yang dikehendaki kepada broker, egen eskrow atau pihak
ketiga dengan siapa sebarang syer Saham Biasa yang dibeli di bawah Pelan boleh
didepositkan.  Anda memahami bahawa Data hanya akan disimpan selagi ia adalah
diperlukan untuk melaksanakan, mentadbir, dan menguruskan penyertaan anda dalam
Pelan.  Anda memahami bahawa anda boleh, pada bila-bila masa, melihat Data,
meminta maklumat mengenai penyimpanan dan pemprosesan Data, meminta mana-mana
pindaan yang perlu ke atas Data, mengehadkan pemprosesan Data, atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes tanpa kos, dengan
menghubungi wakil sumber manusia tempatan.  Selanjutnya, anda memahami bahawa
anda memberikan persetujuan di sini secara sukarela semata-mata.  Sekiranya anda
tidak bersetuju, atau sekiranya anda kemudian membatalkan persetujuan anda,
status pekerjaan atau perkhidmatan anda dengan Syarikat tidak akan terjejas;
satu-satunya akibat sekiranya anda tidak bersetuju atau menarik balik
persetujuan anda adalah bahawa Syarikat tidak akan dapat memberikan anda Unit
Saham atau anugerah ekuiti lain atau mentadbir atau mengekalkan
anugerah-anugerah tersebut.  Oleh itu, anda memahami bahawa keengganan atau
penarikan balik persetujuan anda boleh menjejaskan keupayaan anda untuk
mengambil bahagian dalam Pelan.  Untuk maklumat lebih lanjut mengenai
akibat-akibat keengganan anda untuk memberikan keizinan atau penarikan balik
keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan.

 

Notifications

Director Notification Obligation. If you are a director of the Company's
Malaysian Subsidiary or affiliate, you are subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Subsidiary or affiliate in writing when you
receive or dispose of an interest (e.g., an award under the Plan or shares) in
the Company or any related company. Such notifications must be made within 14
days of receiving or disposing of any interest in the Company or any related
company.

MEXICO

Terms and Conditions

Modification. By accepting the Restricted Stock Units, you understand and agree
that any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Policy Statement. The award of Restricted Stock Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.

The Company, with registered offices at 251 Little Falls Drive, Wilmington, DE,
19808, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and the sole employer is
as applicable, nor does it establish any rights between you and the Employer.

Plan Document Acknowledgment. By accepting the award of Restricted Stock Units,
you acknowledge that you have received copies of the Plan, have reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.

25

--------------------------------------------------------------------------------

 

In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Parent, Subsidiary or affiliates are not responsible for any
decrease in the value of the shares underlying the Restricted Stock Units.

Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or affiliates with respect
to any claim that may arise under the Plan.

Spanish Translation

Modification. Al aceptar las Unidades de Accion Restringida, usted reconoce y
acuerda que cualquier modification del Plan o su terminacion no constituye un
cambio o desmejora de los terminos y condiciones de empleo.

Declaracion de Politica. El Otorgarmiento de Unidades de Accion Restringida de
la Compañia en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañia se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.

La Compañia, con oficinas registradas ubicadas en 251 Little Falls Drive,
Wilmington, DE, 19808, U.S.A., es la unica responsable de la administración del
Plan y de la participación en el mismo y la adquisición de acciones no establece
de forma alguna una relación de trabajo entre usted y la Compañia, ya que su
participación en el Plan es completamente comercial y el unico empleador es en
caso de ser aplicable, asi como tampoco establece ningun derecho entre la
persona que tenga el derecho a optar y el Empleador.

Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciόn Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.

Adicionalmente, al firmar el Acuerdo, reconoce que ha leido, y que aprueba
especifica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación del Acuerdo, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el plan y la participación en el mismo
es ofrecida por la Compañia de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañia, asi como su Sociedad
controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las acciones en relación a las Unidades de Acciόn
Restringida.

Finalmente, declara que no se reserva ninguna acciόn o derecho para interponer
una demanda en contra de la Compañia por compensación, dano o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, asi como a la Compañia, a su Sociedad
controlante, Subsidiaria o Filiales con respecto a cualquier demanda que pudiera
originarse en virtud
del Plan.

NETHERLANDS

There are no country specific provisions.

 

26

--------------------------------------------------------------------------------

 

NEW ZEALAND

Notifications

Securities Law Information.  WARNING:  You are being granted Restricted Stock
Units to acquire shares of Common Stock in accordance with the terms of this
Agreement and the Plan.  The shares of Common Stock, if issued, will give you a
stake in the ownership of the Company.  You may receive a return if dividends
are paid.

If the Company runs into financial difficulties and is wound up, you will be
paid only after all other creditors (including holders of preference shares, if
any) have been paid. You may lose some or all of your investment, if any.

New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.

The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, you may not be given all the information
usually required.  You also will have fewer other legal protections for this
investment.

Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.

The Company’s shares of Common Stock are currently traded on the Nasdaq under
the ticker symbol “NTAP” and shares acquired under the Plan may be sold through
this exchange.  You may end up selling the shares of Common Stock at a price
that is lower than the value of the shares of Common Stock when you acquired
them. The price will depend on the demand for the Company’s shares of Common
Stock. The Company’s most recent annual report (which includes the Company’s
financial statements) is available at the Company’s website at
http://investors.netapp.com/. You are entitled to receive a copy of this report,
free of charge, upon written request to the Company at Stock Administration at
stockadmin@netapp.com.

NIGERIA

There are no country specific provisions.

NORWAY

There are no country specific provisions.

PHILIPPINES

Notifications

Securities Law Information. You acknowledge that you are permitted to sell
shares acquired under the Plan through the designated Plan broker appointed by
the Company (or such other broker to whom you may transfer the shares), provided
that such sale takes place outside of the Philippines through the facilities of
the Nasdaq on which the shares are listed.

POLAND

Notifications

Exchange Control Information. If you transfer funds exceeding €15,000 in a
single transaction, you are required to do so through a bank account in Poland.
You are required to retain all documents connected with foreign exchange
transactions for a period of five years, calculated from the end of the

27

--------------------------------------------------------------------------------

 

year when the foreign exchange transactions were made. If you hold shares of
Common Stock acquired under the Plan and/or maintain a bank account abroad and
the aggregate value of shares and/or cash held in such foreign accounts exceeds
PLN 7 million, you must file reports on the transactions and balances of the
accounts on a quarterly basis to the National Bank of Poland.

PORTUGAL

Terms and Conditions

Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.

Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no acordo.

Notifications

Exchange Control Information. If you receive shares upon vesting, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.

QATAR

There are no country specific provisions.

ROMANIA

Notifications

Exchange Control Information. If you deposit the proceeds from the sale of
shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. You should consult your personal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.

RUSSIA

Terms and Conditions

U.S. Transaction. You understand that the Restricted Stock Units shall be valid
and this Agreement shall be concluded and become effective only when the
Agreement is electronically received by the Company in the United States or a
third-party designated by the Company. Upon vesting of the Restricted Stock
Units, any shares to be issued to you shall be delivered to you through a bank
or brokerage account in the United States.

Securities Law Acknowledgement.  You acknowledge that the Restricted Stock
Units, the Agreement, the Plan and all other materials you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia.  The shares of Common Stock acquired pursuant to the Plan
have not and will not be registered in Russia nor admitted for listing on any
Russian exchange for trading within Russia, and therefore, neither the
Restricted Stock Units nor the shares of Common Stock may be used for offering
or public or private circulation in Russia.  You acknowledge that

28

--------------------------------------------------------------------------------

 

you may hold shares of Common Stock acquired upon settlement of the Restricted
Stock Units in your E*TRADE (or such other stock plan service provider as may be
selected by the Company) account in the United States.  However, in no event
will shares of Common Stock issued to you under the Plan be delivered to you in
Russia.  Further, you are not permitted to sell or otherwise dispose of shares
of Common Stock directly to other Russian individuals.

Notifications

Exchange Control Information.  You may be subject to exchange control
restrictions and repatriation requirements in Russia.  Proceeds from the sale of
shares of Common Stock and any cash dividends paid on the shares of Common Stock
can be remitted directly to a foreign individual bank account (in countries
belonging to the Organization for Economic Cooperation and Development (“OECD”)
or the Financial Action Task Force (“FATF”)). You should consult your personal
legal advisor before settlement of the Restricted Stock Units, before selling
shares of Common Stock and before remitting any sale proceeds to Russia, as
significant sanctions for violations of the Russian currency control laws may
apply and these requirements are subject to change at any time, often without
notice.

Foreign Asset/Account Reporting Information.  The Russian tax authorities must
be notified within one month of the opening or closing of a foreign bank
account, or of a change in foreign bank account details.  Reports of the
transactions and balances of foreign bank accounts must also be filed with the
Russian tax authorities each year.

SAUDI ARABIA

Notifications

Securities Law Information. The Agreement may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted under the Rules on the
Offer of Securities and Continuing Obligations issued by the Capital Market
Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Agreement. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the shares. If you do not understand the
contents of the Agreement, you should consult an authorized financial advisor.

SINGAPORE

Notifications

Securities Law Information. The award of Restricted Stock Units is being made in
reliance on the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Cap. 289) (“SFA”) and is not made with a view to the
Restricted Stock Units or underlying shares of Common Stock being subsequently
offered for sale to any other party.  The Plan has not been and will not be
lodged or registered as a prospectus with the Monetary Authority of Singapore.
You should note that, as a result, the Restricted Stock Units are subject to
section 257 of the SFA and you will not be able to make (a) any subsequent sale
of the shares of Common Stock in Singapore or (ii) any offer of such subsequent
sale of the shares of Common Stock subject to the Restricted Stock Units in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2011 Ed.).

CEO or Director Notification Obligation. If you are the chief executive officer
(“CEO”) or a director, associate director or shadow director of the Company’s
Singapore Subsidiary or affiliate, you are subject

29

--------------------------------------------------------------------------------

 

to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Company's Singapore Subsidiary
or affiliate in writing when you receive an interest (e.g, Restricted Stock
Units or shares) in the Company or any Parent, Subsidiary or affiliate. In
addition, you must notify the Company’s Singapore Subsidiary or affiliate when
you sell shares or shares of any Parent, Subsidiary or affiliate (including when
you sell shares issued upon vesting and settlement of the award). These
notifications must be made within two days of acquiring or disposing of any
interest in the Company or any Parent, Subsidiary or affiliate. In addition, a
notification of your interests in the Company or any Parent, Subsidiary or
affiliate must be made within two days of becoming the CEO or a director.

SLOVAKIA

Notifications

Foreign Asset / Account Reporting Information. If you carry on business
activities as an independent entrepreneur (in Slovakian, podnikatel), you must
report foreign assets (including any shares of Common Stock) to the National
Bank of Slovakia (provided that the value of the foreign assets exceeds an
amount of €2,000,000).  These reports must be submitted on a monthly basis by
the 15th day of the respective calendar month, as well as on a quarterly basis
by the 15th day of the calendar month following the respective calendar quarter,
using notification form DEV (NBS) 1-12, which may be found at the National Bank
of Slovakia’s website at www.nbs.sk.

SLOVENIA

Terms and Conditions

Language Consent. The parties acknowledge and agree that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Dogovor o uporabi jezika. Stranke se izrecno strinjajo, da se za sklepanje
Pogodbe, kot tudi vseh dokumentov, obvestil in postopkov sklenjenih neposredno
ali posredno v zvezi s tem, uporablja angleški jezik.

SOUTH AFRICA

Terms and Conditions

Taxes. By accepting the Restricted Stock Units, you agree that, immediately upon
vesting and settlement of the Restricted Stock Units, you will notify the
Employer of the amount of any gain realized. If you fail to advise the Employer
of the gain realized upon vesting and settlement, you may be liable for a fine.
You will be solely responsible for paying any difference between the actual tax
liability and the amount withheld by the Employer.

Notifications

Securities Law Information. In compliance with South African securities laws,
you acknowledge that a copy of the Company’s most recent annual report (i.e.
Form 10-K) is available for review on the Company’s “Investor Relations” website
at http://investors.netapp.com/ and a copy of the ESPP Prospectus is available
at http://fo.netapp.com/corporate-controller/stock/.

(i)a copy of the Company’s most recent annual report (i.e., Form 10-K); and

(ii) a copy of the Plan Prospectus.

30

--------------------------------------------------------------------------------

 

A copy of the above documents will be sent to you free of charge on request to
Stock Admin at stockadmin@netapp.com.

You should carefully read the materials provided before making a decision
whether to accept the award.  In addition, you should contact your tax advisor
for specific information concerning your personal tax situation with regard to
Plan participation.

Exchange Control Information. You should consult with your personal advisor to
ensure compliance with any applicable exchange control laws and regulations in
South Africa, as such regulations are subject to frequent change. You are
responsible for ensuring compliance with all exchange control laws and
regulations in South Africa.

SPAIN

Terms and Conditions

Labor Law Acknowledgement. The following provision supplements Section 19 of the
Agreement:

By accepting the award, you consent to participation in the Plan, and
acknowledge that you have received a copy of the Plan document. You understand
that the Company has unilaterally, gratuitously and in its sole discretion
decided to make awards of Restricted Stock Units under the Plan to individuals
who may be Consultants, Directors, Employees and Non-Employee Directors
throughout the world. The decision is limited and entered into based upon the
express assumption and condition that any Restricted Stock Units will not
economically or otherwise bind the Company or any Parent or Subsidiary,
including the Employer, on an ongoing basis, other than as expressly set forth
in the Agreement. Consequently, you understand that the award is given on the
assumption and condition that the Restricted Stock Units shall not become part
of any employment contract (whether with the Company or any Parent, Subsidiary
or affiliate, including the Employer) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation) or any other
right whatsoever. Furthermore, you understand and freely accept that there is no
guarantee that any benefit whatsoever shall arise from the award, which is
gratuitous and discretionary, since the future value of the Restricted Stock
Units and the underlying shares is unknown and unpredictable. You also
understand that this award would not be made but for the assumptions and
conditions set forth herein above; thus, you understand, acknowledge and freely
accept that, should any or all of the assumptions be mistaken or any of the
conditions not be met for any reason, the award, the Restricted Stock Units and
any right to the underlying shares shall be null and void.

Further, your participation in the Plan is expressly conditioned on your
continued and active rendering of service, such that if your continuous Service
terminates for any reason whatsoever, your participation in the Plan will cease
immediately.  This will be the case, for example, even if (1) you are considered
to be unfairly dismissed without good cause (i.e., subject to a “despido
improcedente”); (2) you are dismissed for disciplinary or objective reasons or
due to a collective dismissal; (3) your continuous Service ceases due to a
change of work location, duties or any other employment or contractual
condition; (4) your continuous Service ceases due to a unilateral breach of
contract by the Company or any of its affiliates; or (5) your continuous Service
terminates for any other reason whatsoever.  Consequently, upon termination of
your continuous for any of the above reasons, you automatically lose any right
to participate in the Plan on the date of your termination of continuous
Service, as described in the Plan and the Agreement.

Notifications

Securities Law Information.  The Restricted Stock Unit and shares of Common
Stock described in the Agreement do not qualify under Spanish regulations as
securities.  No “offer of securities to the public”, as defined under Spanish
law, has taken place or will take place in the Spanish territory.  The Agreement
has

31

--------------------------------------------------------------------------------

 

not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.

Exchange Control Information. The acquisition of shares of Common Stock and
subsequent sales of shares of Common Stock must be declared for statistical
purposes to the Dirección General de Comercio e Inversiones (the
“DGCI”).  Because you will not purchase or sell the shares of Common Stock
through the use of a Spanish financial institution, you will need to make the
declaration yourself by filing a D-6 form with the DGCI.  Generally, the D-6
form must be filed each January while the shares of Common Stock are
owned.  However, if the value of the shares of Common Stock acquired under the
Plan or the amount of the sale proceeds exceeds €1,502,530, the declaration must
be filed within one month of the acquisition or sale, as applicable.

In addition, any securities accounts (including brokerage accounts held abroad),
as well as the securities (including shares of Common Stock) held in such
accounts, may need to be declared electronically to the Bank of Spain, depending
on the value of the transactions during the prior tax year or the balances in
such accounts as of December 31 of the prior tax year.

Foreign Asset/Account Reporting Information.  Rights or assets (e.g., shares of
Common Stock or cash held in a bank or brokerage account) held outside of Spain
with a value in excess of €50,000 per type of right or asset (e.g., shares of
Common Stock, cash, etc.) as of December 31, must be reported on your annual tax
return.  After such rights or assets are initially reported, the reporting
obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000.  The
reporting must be completed by the following March 31.

SWEDEN

There are no country specific provisions.

SWITZERLAND

Notifications

Securities Law Information. The grant of the Restricted Stock Units and the
issuance of any shares of Common Stock is not intended to be a public offering
in Switzerland.  Neither this document nor any other materials relating to the
Restricted Stock Units constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Restricted Stock Units may be
publicly distributed nor otherwise made publicly available in
Switzerland.  Neither this document nor any other offering or marketing material
relating to the Restricted Stock Units have been or will be filed with, or
approved or supervised by, any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).

TAIWAN

Notifications

Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and its Subsidiaries.  The offer of
participation in the Plan is not a public offer of securities by a Taiwanese
company.

Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of shares) into and out of Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, you must submit a foreign exchange transaction form and also
provide supporting documentation to the satisfaction of the remitting bank.

32

--------------------------------------------------------------------------------

 

If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.

THAILAND

Notifications

Exchange Control Information. If you receive funds in connection with the Plan
(e.g., dividends, sale proceeds) with a value equal to or greater than
US$50,000, you are required to immediately repatriate such funds to Thailand.
Any foreign currency repatriated to Thailand must be converted to Thai Baht or
deposited into a foreign currency deposit account opened with any commercial
bank in Thailand acting as the authorized agent within 360 days from the date
the funds are repatriated to Thailand. You are also required to inform the
authorized agent of the details of the foreign currency transaction, including
your identification information and the purpose of the transaction.

TURKEY

Notifications

Securities Law Information. You are permitted to sell shares of Common Stock
acquired under the Plan provided the resale of such shares takes place outside
of Turkey through facilities of a stock exchange on which the shares of Common
Stock are listed. The shares are currently listed on the Nasdaq.

Exchange Control Information. In certain circumstances, you are permitted to
acquire and sell securities on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey. Therefore, you may be required to
appoint a Turkish broker to assist with the sale of the shares of Common Stock
acquired under the Plan.

UNITED ARAB EMIRATES

Notifications

Securities Law Information. The Restricted Stock Units granted under the Plan
are being offered only to eligible employees of the Company and are in the
nature of providing equity incentives to eligible employees of the Company.  Any
documents related to the Restricted Stock Units, including the Plan, the
Agreement and any other grant documents (“Award Documents”), are intended for
distribution only to such eligible employees and must not be delivered to, or
relied on by, any other person.

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Award Documents or any other incidental communication
materials distributed in connection with the Restricted Stock Units.  Further,
neither the Ministry of Economy nor the Dubai Department of Economic Development
has approved the Award Documents or taken steps to verify the information set
out in them, and thus, is not responsible for their content.  

You should, as a prospective stockholder, conduct your own due diligence on the
securities.  If you do not understand the contents of the Award Documents, you
should consult an authorized financial advisor.

 

 

 

33

--------------------------------------------------------------------------------

 

UNITED KINGDOM

Terms and Conditions

Form of Settlement. Restricted Stock Units granted to employees resident in the
United Kingdom shall be paid in shares of Common Stock only, notwithstanding any
discretion to settle Restricted Stock Units in cash as set out in Section 2 of
the Agreement and Article 4(I)(7) of the Plan.

Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs which may be payable by the Company
and/or the Parent or Subsidiary employing or retaining you in connection with
the Restricted Stock Units and any event giving rise to Withholding Taxes (the
“Employer’s NICs”). Without limitation to the foregoing, you agree to enter into
a joint election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Employer’s NICs to you. You
further agree to execute such other joint elections as may be required between
you and any successor to the Company and/or the Parent or Subsidiary employing
or retaining you. You further agree that the Company and/or the Parent or
Subsidiary employing or retaining you may collect Employer’s NICs from you by
any of the means set forth in Section 7 of the Agreement.

If you do not enter into a Joint Election, if approval of the Joint Election has
been withdrawn by HMRC or if such Joint Election is jointly revoked by you and
the Company or the Parent or Subsidiary employing or retaining you, as
applicable, the Company, in its sole discretion and without any liability to
you, may choose not to issue or deliver any shares of Common Stock to you at
vesting and you will forfeit your Restricted Stock Units.

Tax and National Insurance Contributions Acknowledgment. The following
provisions supplement Section 7 of the Agreement:

Without limitation to Section 7 of the Agreement, you agree that you are liable
for all Withholding Taxes and hereby covenant to pay all such Withholding Taxes,
as and when requested by the Company or the Employer or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  You also agree to indemnify and keep indemnified the Company and
the Employer against any Withholding Taxes that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act) the foregoing
provision will not apply.  In this case, the amount of any income tax not
collected within 90 days of the end of the U.K. tax year in which the event
giving rise to the Withholding Taxes occurs may constitute an additional benefit
to you on which additional income tax and National Insurance Contributions may
be payable.  You will be responsible for reporting and paying any income tax due
on this additional benefit directly to HMRC under the self-assessment regime and
for paying the Company or the Employer (as appropriate) for the value of any
National Insurance Contributions due on this additional benefit, which the
Company or the Employer may collect from you by any of the means referred to in
the Plan or Section 7 of the Agreement.

UNITED STATES

There are no country specific provisions.

 

*****

 

34

--------------------------------------------------------------------------------

 

 

 

EXHIBIT 1

 

“Total Shareholder Return” or “TSR” shall be equal to:

 

(A) = the average adjusted closing price per share of the Company’s Common Stock
during the twenty (20) trading day period ending on the Period End Date.

 

(B) = the average adjusted closing price per share of the Company’s Common Stock
during the twenty (20) trading day period ending on the Commencement Date.

 

For purposes of (A) and (B), and for avoidance of doubt, the adjusted closing
price per share includes adjustments for any cash dividends paid, stock splits,
or similar corporate transactions as determined by the Plan Administrator.

 

The denominator in the exponent will be 3.

 

 

[gvla2tpqmhoa000001.jpg]




35

--------------------------------------------------------------------------------

 

EXHIBIT 2

 

Benchmark Peers

 

Adobe, Inc.

IBM Corporation

Palo Alto Networks, Inc.

Alphabet Inc.

Intel Corporation

Pure Storage, Inc.

Apple Inc.

Intuit Inc.

QUALCOMM Incorporated

Arista Networks, Inc.

Juniper Networks, Inc.

Red Hat, Inc.

Broadcom Limited

KLA Corporation

salesforce.com, inc.

Cisco Systems, Inc.

Marvell Technology Group Ltd.

SAP SE

Citrix Systems, Inc.

Micron Technology, Inc.

Seagate Technology PLC

Commvault Systems, Inc.

Microsoft Corporation

Symantec Corporation

Dell Technologies Inc.

Nutanix, Inc.

Teradata Corporation

F5 Networks, Inc.

Open Text Corporation

VMware, Inc.

HP Enterprise Company

Oracle Corporation

Western Digital Corporation

 

 

The following will govern changes during the Performance Period to the companies
listed in the Benchmark Peers:

 

 

1.

If a company in the Benchmark Peers is acquired or merges with another company,
and the acquiring or merged company (the “successor company”) is not contained
in the Benchmark Peers, then the performance (relative TSR) for the acquired
company will be calculated through the transaction date and that value would
then be used for purposes of calculating that company’s performance at the end
of the performance period; however, if the successor company is contained in the
Benchmark Peers, the old company will be removed entirely from the Benchmark
Peers.

 

2.

If a company stops trading publicly and is delisted or goes bankrupt, the
company will remain in the TSR Ranking Group and when listed in the order of
largest to smallest, will be listed in the last position as smallest (and if
more than one company stops trading publicly and is delisted or goes bankrupt,
such companies will be listed in the TSR Ranking Group in the last positions as
smallest).

 

3.

If a company in the Benchmark Peers spins off a subsidiary, the spin-off company
will not be included in the Benchmark Peers, but the continuing (parent) company
shall remain in the Benchmark Peers with the TSR adjusted for the spin-off and
the stock dividend in the spin-off.

 




36

--------------------------------------------------------------------------------

 

COUNTRY-SPECIFIC CONSENTS AND NOTIFICATIONS

FOR THE NETAPP, INC.

RESTRICTED STOCK UNIT AGREEMENT

AUSTRALIA

 

 

 

 

 

OFFER DOCUMENT

 

 

 

NETAPP, INC.

1999 STOCK OPTION PLAN

(as amended and restated)

 

 

 

OFFER TO AUSTRALIAN RESIDENT EMPLOYEES

 

 

 

 

 

 

 

 

 

 

 

 

 

Investment in Common Stock involves a degree of risk.  Employees who participate
in the NetApp, Inc. 1999 Stock Option Plan (as amended and restated) (the
“Plan”) should monitor their participation and consider all risk factors
relevant to the acquisition of Restricted Stock Units under the Plan as set out
in this Offer Document and the Additional Documents.  Any information given by
the Company or its subsidiaries in relation to Restricted Stock Units granted
under the Plan, including the information contained in this Offer Document and
the Additional Documents is not financial product advice.  It is general
information only and does not take into account your personal objectives,
financial situation and needs.  Employees should consider seeking advice from an
independent person licensed by the Australian Securities and Investments
Commission (“ASIC”) to give such advice regarding their participation in the
Plan.

 

37

--------------------------------------------------------------------------------

 

OFFER TO AUSTRALIAN RESIDENT EMPLOYEES

NETAPP, INC.

1999 STOCK OPTION PLAN

(as amended and restated)

 

We are pleased to provide you with this Offer Document setting out information
regarding participation in the NetApp, Inc. 1999 Stock Option Plan (as amended
and restated) (the “Plan”) to eligible employees and salaried directors of
NetApp, Inc. (the “Company”) and its designated subsidiaries (including its
Australian subsidiaries) who are residents of Australia (“Australian
Employees”).

The Company has adopted the Plan to provide eligible employees with the
opportunity to acquire stock ownership in the Company.  

The Plan and this Offer Document are intended to comply with the provisions of
the Corporations Act 2001 (the “Corporations Act”), ASIC Regulatory Guide 49 and
ASIC Class Order 14/1000.

Capitalized terms used but not defined in this Offer Document have the same
meanings given to such terms in the Plan.

1.OFFER OF RESTRICTED STOCK UNITS

This is an offer made by the Company under the Plan to eligible Australian
Employees for no consideration.

Each Restricted Stock Unit represents the right to receive, on the date the
Restricted Stock Unit becomes vested, a fully-paid share of the Company's Common
Stock (“Share”) or a cash amount equal to the value of a Share if the Company
elects to settle the Restricted Stock Unit in cash.

2.TERMS OF GRANT

The terms of the grant are set forth in: (a) the Plan; and (b) the Restricted
Stock Unit Agreement; and are further described in (c) this Offer Document ((a),
(b) & (c) together, the “Terms and Conditions”). By electing to participate in
the Plan, you will be bound by the Terms and Conditions.

3.ADDITIONAL DOCUMENTS

In addition to this Offer Document, you are being provided with the following
documents (the “Additional Documents”):

(i)the Plan;

38

--------------------------------------------------------------------------------

 

(ii)the U.S. Prospectus to the Plan, dated September 15, 2016 (the
“Prospectus”); and

(iii)the Restricted Stock Unit Agreement.

The Plan and the Restricted Stock Agreement set out, among other details, the
key features of your grant of RSUs and the consequences of a change in the
nature or status of your employment on your RSUs. The rest of the Additional
Documents provide further information to help you to make an informed investment
decision in relation to your grant of RSUs.

None of the Additional Documents constitutes a prospectus for the purposes of
the Corporations Act.  

To the extent of any inconsistency between this Offer Document and the Plan, the
Prospectus or the Stock Purchase Agreement, the terms of the Plan will prevail.

4.RELIANCE ON STATEMENTS

You should not rely upon any oral statements made to you in relation to this
offer. You should only rely upon the statements contained in this Offer Document
and the Additional Documents when considering your participation in the Plan.

5.HOW DOES THE PLAN WORK?

Eligible employees are offered participation in the Plan.  If they elect to
participate, they will be granted Restricted Stock Units.  

Restricted Stock Units will vest in accordance with the vesting schedule set out
in the Restricted Stock Unit Agreement, subject to the participant's continuous
service through to each relevant vesting date.  Restricted Stock Units will be
subject to forfeiture and restrictions on transfer until they vest.  Those
forfeiture conditions and restrictions are also set out in the Restricted Stock
Unit Agreement.  

6.WHAT PRICE DO I PAY FOR THE SHARES?

None.

7.HOW WILL I RECEIVE SHARES?

The Shares will be issued in your name on the relevant vesting date (or shortly
thereafter) and will be delivered to the brokerage account you are required to
set up with the Company’s designated broker prior to the relevant vesting date.

8.WHEN CAN I SELL / TRANSFER THE SHARES?  

Restricted Stock Units are generally non-transferable until they vest.  

39

--------------------------------------------------------------------------------

 

You can sell, transfer and/or encumber the Shares as soon as they are deposited
into your brokerage account, subject to any applicable provisions of the
Company’s insider trading policy and insider trading / market abuse laws.

9.

WHAT HAPPENS UPON CESSATION OF EMPLOYMENT?

On cessation of employment for any reason, any unvested Restricted Stock Units
will be forfeited by you at no cost to the Company.  For the avoidance of doubt,
after cessation of your employment, you will continue to hold any Shares
previously received on vesting of your Restricted Stock Units.  

10.WHAT IS A SHARE IN THE COMMON STOCK OF THE COMPANY?

Shares of common stock in a U.S. corporation are analogous to ordinary shares of
an Australian corporation. Each holder of a share of common stock is entitled to
one vote for every share held.

Dividends may be paid on the Shares out of any funds of the Company legally
available for dividends at the discretion of the board of directors of the
Company.

The Shares are listed and may be traded on the Nasdaq Stock Market in the U.S.
(NASDAQ:NTAP).

Shares are not liable to any further calls for payment of capital or for other
assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.

11.

WHAT ADDITIONAL RISK FACTORS APPLY TO AUSTRALIAN RESIDENTS' PARTICIPATION IN THE
PLAN?

You should have regard to risk factors relevant to investment in securities
generally and, in particular, to the holding of Shares.

For example, the price at which Shares are quoted on the Nasdaq may increase or
decrease due to a number of factors.  There is no guarantee that the price of
the Shares will increase.  Factors which may affect the price of the Shares
include fluctuations in the domestic and international market for listed stocks,
general economic conditions, including interest rates, inflation rates,
commodity prices, changes to government fiscal, monetary or regulatory policies,
legislation or regulation, the nature of the markets in which the Company
operates and general operational and business risks.

More information about potential factors that could affect the Company’s
business and financial results is included in the Company’s most recent filings
with the U.S. Securities and Exchange Commission (“SEC”), including the
Company’s Quarterly Reports on Form 10-Q and, following the close of the
Company’s fiscal year, the Company’s Annual Report on Form 10-K.  Copies of
these reports are available at https://www.sec.gov or on the Company’s Investor
Relations website at http://investors.netapp.com/investor-relations.  

40

--------------------------------------------------------------------------------

 

In addition, the value of the Shares you acquire at vesting will be affected by
the U.S./Australian dollar exchange rate. Participation in the Plan involves
certain risks related to fluctuations in this rate of exchange.

12.

CAN THE PLAN BE MODIFIED OR TERMINATED?

The board of directors of the Company may, from time to time, alter, amend,
modify or suspend the Plan at any time.  In addition, some amendments to the
Plan may require shareholder approval.

13.

WHAT ARE THE AUSTRALIAN TAXATION CONSEQUENCES OF PARTICIPATION IN THE PLAN?  

The following is a general summary of the Australian tax consequences of your
participation in the Plan as of April 2019.  You should not rely on the summary
as anything other than a broad guide and you should obtain independent taxation
advice specific to your particular circumstances to understand how your
participation in the Plan may impact you.  The summary below assumes that you
are resident in Australia for the entire vesting period.  If you were working/
residing in another country during the vesting period, you may be subject to tax
in such country. The summary also assumes that when you sell Shares acquired
under the Plan, the sale will occur in an arms’ length transaction (this
generally will be the case if you sell your Shares on the Nasdaq).

Enrollment in the Plan:  No tax.  

Acquisition of Shares under the Plan:  Restricted Stock Units are taxed at
vesting (or an earlier applicable taxing point, as described below) based on the
market value of the Shares received (assuming the Shares are not otherwise
subject to any additional restrictions) or the amount of cash paid.

Under the Plan, Restricted Stock Units should qualify for a deferral of the
taxing point under Australian income tax laws.  Australian tax in respect of
these Restricted Stock Units will be deferred until the earlier of any of the
following taxing points:

 

(a)

the vesting of the Restricted Stock Units;

 

 

(b)

cessation of your employment; or

 

 

(c)

15 years from the granting of the Restricted Stock Units.

 

In the event that you receive Shares subject to restrictions (that is, the
Shares received cannot be sold by you unless certain conditions are satisfied),
then the taxing point should arise once the restrictions are removed (and the
tax will be based on the then market value of the Shares).

If you are paid a cash amount equal to the market value of the Shares as at the
vesting date, this

41

--------------------------------------------------------------------------------

 

amount is reported as salary and wages income in your income tax return for the
year in which the Restricted Stock Units vested.  In this case, your employer
will be required to withhold amounts from these payments and you will receive
the “net” or “after tax” amount.

Tax Payment/ Reporting:  Generally, your employer only will be required to
withhold for taxes due by you if Restricted Stock Units are settled in cash.  

The Company will report the taxable amount at vesting to the Australian Tax
Office (“ATO”) by 14 August after the end of the financial year in which the
vesting occurs. The Company will provide you with an "ESS Statement" by 14 July
after the end of that financial year.  You will be required to pay the taxes due
to the ATO yourself.

Sale of Shares:  If you sell Shares within thirty (30) days of vesting, you will
be taxed as described above.  

Otherwise, you will be subject to capital gains tax when you sell your Shares to
the extent that the sale proceeds exceed your cost basis in the Shares. Your
cost basis in the Shares generally will be equal to the market value of the
Shares at vesting plus any incidental costs of disposal. If you hold the Shares
for at least twelve (12) months after acquisition (excluding the dates you
acquired and sold the Shares), you may discount the amount to be included in
your assessable income by fifty-percent (50%). If the sale proceeds are lower
than your cost basis in the Shares sold, you will realize a capital loss which
may be used to offset capital gains realized in the current tax year or in any
subsequent tax year, but may not be used to offset other types of income (e.g.,
salary or wage income). You are responsible for reporting and paying any tax due
in relation to the sale of Shares.

14.

WHAT ARE THE U.S. TAX CONSEQUENCES OF PARTICIPATION IN THE PLAN?

Employees will not be subject to U.S. tax by reason only of their participation
in the Plan.  However, liability for U.S. taxes may occur if an employee is
otherwise subject to U.S. taxes.  In addition, any dividends paid to employees
will be subject to U.S. tax.

The above is an indication only of the likely U.S. taxation consequences for
Australian Employees who participate in the Plan. Employees should seek their
own advice as to the U.S. taxation consequences of participation.

 

We urge you to carefully review the information contained in this Offer Document
and the Additional Documents.

 

 

Yours sincerely

 

   NetApp, Inc.

 

42